              Case 2:18-cv-02255-VCF Document 52 Filed 11/16/20 Page 1 of 2




1

2

3                                       UNITED STATES DISTRICT COURT

4                                             DISTRICT OF NEVADA

5                                                        ***
      KRISTOPHER TUCKER,
6
                           Plaintiff,
7                                                           2:18-CV-02255-VCF
      vs.                                                   ORDER
8     United States of America, et al.,
9                           Defendant.

10          The calendar call scheduled for 10:00 AM, November 24, 2020, will be conducted by video
11   conference.
12          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
13   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
14   conference hearing by noon, November 23, 2020.
15          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
16          INSTRUCTIONS FOR THE VIDEO CONFERENCE
17          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing
18   to the participants email provided to the Court.
19          • Log on to the call ten (10) minutes prior to the hearing time.
20          • Mute your sound prior to entering the hearing.
21          • Do not talk over one another.
22          • State your name prior to speaking for the record.
23          • Do not have others in the video screen or moving in the background.
24          • No recording of the hearing.
25          • No forwarding of any video conference invitations.
       Case 2:18-cv-02255-VCF Document 52 Filed 11/16/20 Page 2 of 2




1    • Unauthorized users on the video conference will be removed.

2

3    DATED this 16th day of November, 2020.
                                                       _________________________
4                                                      CAM FERENBACH
                                                       UNITED STATES MAGISTRATE JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
